PER CURIAM.
We have carefully reviewed the entire record in this cause and find no reversible error. While the analogy of the fiduciary duty of a trustee to protect the trust res is appealing, the doctrine of separation of powers must restrict the judicial branch of the government, when faced, as here, with the question of issuing a mandatory injunction to require a municipality to file legal action to recover city property, to a determination of whether the municipality’s action involves illegality or a palpable abuse of authority amounting to illegality or is fraudulent or clearly oppressive. Hathaway v. Monroe, 97 Fla. 28, 119 So. 149 (1929); McDowell v. Trustees of Internal Improvement Fund, 90 So.2d 715, 718 (Fla.1956).
Affirmed.
DOWNEY and ANSTEAD, JJ., and HARRY W. FOGLE, Associate Judge, concur.